Crockett, J., concurring specially.
I concur in so much of the opinion of Mr. Justice Sander-son as holds that the dismissal of the petition was equivalent to a denial of a discharge to the debtor. It was equivalent to an adjudication that the charge of fraud stood confessed for want of a.denial, and that the petitioner was therefore not entitled to a discharge. We are not called upon to review the action of the Court in this aspect of the case, inasmuch as the petitioner has not appealed. The opposing creditor, who has appealed, raises only two points: first— that, in dismissing the petition, the Court should have so framed the order as, in express terms, to have retained the property of the debtor for distribution among the creditors; second—that the order ought also to have provided that the petitioner should be denied the benefit of the laws passed for the relief of insolvent debtors. On the first point it is sufficient to say that if, by operation of law, the property remained as a fund for creditors, to be distributed under the order of the Court, it needed no special order to give it that direction. It would remain for that purpose, even though the Court failed so to direct in terms. It cannot, therefore, be assigned as error that the Court failed or refused to make the order, inasmuch as the creditors are not injured thereby. *613But treating the dismissal of the petition as an adjudication that the charge of fraud was confessed by a failure to answer it, if it were necessary for us to decide in this case, whether, under these facts, the property surrendered could he restored to the petitioner, I should have no hesitation in holding that it could not. If the fraud had been denied, and an issue on that point had gone to a jury and been decided against the petitioner, it is plain he would not only have been denied a discharge, hut the property would have been retained for distribution to the creditors. From sections nine, thirty-four, and thirty-seven of the Act for the relief of insolvent debtors, it is apparent that when the Court has acquired jurisdiction of the proceeding the title to the insolvent’s property vests in the assignee, and the property is thenceforth to he administered for the benefit of creditors, even though it should subsequently appear that the petitioner had been guilty of fraud, which precluded him from a discharge. (Cohen v. Barrett, 5 Cal. 195.)
In the case under consideration there was no issue of fraud submitted to a jury; hut the Court held the fraud to he confessed by a failure to deny it; and the same result would follow as if there had been a verdict of a jury on that point against the petitioner. The second point made by the appellant exhibits no error in the Court below. Section twenty-three of the Act provides that if there shall he an issue of fraud, which shall be found by the jury against the petitioner, “the said debtor shall forever he deprived of the benefit of the laws passed for the relief of insolvent debtors in this State.” This is to be a consequence of the adjudication that he was guilty of fraud. It need not, however, he incorporated into the order denying the discharge. It may he set up in bar of any future application for the benefit of the Insolvent Laws; hut it would be irregular and useless to include such a provision in the order denying the discharge.
On the whole, I perceive no error in the record, and concur in the order affirming the judgment.
Mr. Chief Justice Sawyer expressed no opinion,